DETAILED ACTION

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear as to how the act of fusing images can guide instruments.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Real time MRI-ultrasound image guided stereotactic prostate biopsy” by I. Kaplan et al. Magnetic Resonance Imaging. 20 (2002) pp.295-299 (hereinafter as Kaplan) in view of “MRI/TRUS data fusion for prostate brachytherapy. Preliminary results” by C.Reynier et al. Medical Physics. 31 (6) 2004 (hereinafter as Reynier). 
Regarding claim 1, Kaplan discloses a method for diagnosis for internal tissues (Abstract: “biopsy” implies a diagnosis), comprising: imaging at least a portion of an internal organ of a subject using a first technology capable of differentiating tissue types (p.259: “endorectal MRI”); targeting and accessing biopsy sites using images of the first technology fused with images of a second technology capable of real-time image updates (Fig. 4 shows a biopsy performed under the guidance of MR/ultrasound fused imaging).  Kaplan does not explicitly disclose planning treatment of at least one of the biopsy sites using the images of the first technology; and guiding instruments for treating the at least one biopsy site by fusing the images of the first technology with the images of the second technology, integrating diagnosis with treatment.  However, Reynier teaches planning a treatment for prostate tissue using MR/ultrasound fused images (Abstract: “providing the physician with bi-modality images (TRUS plus MRI) intended to improve treatment planning”).  Because biopsy sites are the locations where pathologies are discovered, one having ordinary skill in the art before the invention was made would have found it obvious to apply the MR/ultrasound guided prostate treatment of Reynier to the MR/ultrasound guided prostate biopsy sites of Kaplan, as to provide targeted treatment of a prostate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793